


110 HCON 367 IH: Expressing support for designation of the

U.S. House of Representatives
2008-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 367
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2008
			Mr. Kennedy submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing support for designation of the
		  period beginning on June 9, 2008, and ending on June 13, 2008, as
		  National Health Information Technology Week.
	
	
		Whereas the Center for Information Technology Leadership
			 (CITL) estimated that the implementation of national standards for
			 interoperability and the exchange of health information would save the United
			 States approximately $77,000,000,000 in expenses relating to health care each
			 year;
		Whereas the RAND Corporation estimated that, if the health
			 care system of the United States implemented the use of computerized medical
			 records, the system could save the United States more than $81,000,000,000 each
			 year; health care information technology has been shown to improve the quality
			 and safety of the delivery of health care in the United States;
		Whereas health care information technology and management
			 systems have been recognized as essential tools for improving the quality and
			 cost efficiency of the health care system;
		Whereas the President and Secretary of Health and Human
			 Services have made a commitment to leveraging the benefits of the health care
			 information technology and management systems by establishing the Office of the
			 National Coordinator for Health Information Technology and the American Health
			 Information Community;
		Whereas Congress has placed an emphasis on improving the
			 quality and safety of the delivery of health care in the United States;
			 and
		Whereas organizations across the country have come
			 together to support National Health Information Technology Week since 2006 to
			 improve public awareness relating to the potential benefits of improved quality
			 and cost efficiency that the health care system could achieve by implementing
			 health information technology: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the value of information
			 technology and management systems to transforming health care for all
			 Americans;
			(2)supports the
			 designation of a “National Health Information Technology Week”; and
			(3)encourages the
			 President to issue a proclamation calling upon all stakeholders to promote the
			 use of information technology and management systems to transform the United
			 States health care system.
			
